Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
Claims 1, 5, 6, 8, 13, 16, and 17 have been amended.  Claims 3, 10, and 20 have been cancelled.  Claims 22-24 have been added.  Claims 1-2, 4-6, 8-9, 11-19, and 21-24 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Foschiano (US Patent Application Publication, 20100054152, hereinafter, “Foschiano”) in view of Hasit (US Patent Application Publication, 20130198564, hereinafter, “Hasit”).
Regarding claim 1, Foschiano teaches:
A method, comprising:
receiving, from a source forwarder in a source network (Foschiano: the host device 108 and/or the host device 110 may be coupled to the source device 102 [i.e., source forwarder] via a network [i.e., source network] such as a Local Area Network (LAN), Wide Area Network (WAN), and the like.  Fig. 1 and ¶ [0016]), a mirrored data packet  in an Encapsulated Remote Switch Port Analyzer (ERSPAN) format and encapsulated in a Generic Routing Encapsulation (GRE) (Foschiano: The mirrored traffic is encapsulated within the L3 routable GRE tunnel from the source device 102 to the destination device 104. At the destination device 104, the received ERSPAN traffic may be decapsulated and the recovered mirrored traffic sent to the destination port 116.  Fig. 1 and ¶ [0020]), the source network utilizing a first communication protocol that is different than the ERSPAN format (Foschiano: the host device 108 and/or the host device 110 may be coupled to the source device 102 via a network such as a Local Area Network (LAN) [i.e., source network related first communication protocol] ... the source and destination devices 102 and 104 are configured to support a User Datagram Protocol (UDP) based protocol, known as EDySN, to dynamically configure, establish, and maintain one or more ERSPAN sessions between the source and destination devices 102 and 104 ... The EDySN protocol is utilized to communicate between the source and destination devices 102 and 104 to configure, establish, and monitor the connectivity of a unidirectional L3 Generic Routing Encapsulation (GRE) tunnel 118 from the source device 102 to the destination device 104 for an ERSPAN session [The Examiner interprets that source device 102 and destination device 104 communicates over network 106 using ERSPAN session, hence ERSPAN format; however, host devices 108/110 can communicate with the source device 102 over LAN and NOT using ERSPAN session].  Fig. 1 and ¶ [0016, 0019-0020]);
identifying, based on an ERSPAN header of the mirrored data packet, a session of the mirrored data packet, the session comprising transmission of multiple data packets between a source in the source network and a destination in a destination network (Foschiano: At step 414, the method 400 negotiates relevant parameters for the ERSPAN session, including parameters for both IP transport and ERSPAN frame header information. During the auto-negotiation, a unique ERSPAN session ID is automatically established for the ERSPAN session. This session ID uniquely identifies a flow of mirrored traffic from the source device 102 to the destination device 104.  Figs. 1, 4A/4B and ¶ [0040]), the multiple data packets comprising the mirrored data packet (Foschiano: During an ERSPAN session, the source device 102 mirrors the desired traffic [i.e., multiple data packets] to be monitored.  Fig. 1 and ¶ [0020]);
identifying, based on the session, a destination forwarder in the destination network (Foschiano: During an ERSPAN session, the ... mirrored traffic is encapsulated within the L3 routable GRE tunnel from the source device 102 to the destination device 104 [i.e., destination forwarder]. At the destination device 104, the received ERSPAN traffic may be decapsulated and the recovered mirrored traffic sent to the destination port 116.  Fig. 1 and ¶ [0020]), 
the destination network utilizing a second communication protocol that is different than the first communication protocol and is different than the ERSPAN format (Foschiano: the network analyzer 112 may be coupled to the destination device 104 via a network such as a ... Wide Area Network (WAN) [i.e., destination network related second communication protocol] ... the source and destination devices 102 and 104 are configured to support a User Datagram Protocol (UDP) based protocol, known as EDySN, to dynamically configure, establish, and maintain one or more ERSPAN sessions between the source and destination devices 102 and 104 ... The EDySN protocol is utilized to communicate between the source and destination devices 102 and 104 to configure, establish, and monitor the connectivity of a unidirectional L3 Generic Routing Encapsulation (GRE) tunnel 118 from the source device 102 to the destination device 104 for an ERSPAN session [The Examiner interprets that source device 102 and destination device 104 communicates over network 106 using ERSPAN session, hence ERSPAN format; however, network analyzer 112 can communicate with the destination device 104 over WAN and NOT using ERSPAN session, and host devices 108/110 can communicate with the source device 102 over LAN].  Fig. 1 and ¶ [0017, 0019-0020]); and
forwarding the mirrored data packet to the destination forwarder (Foschiano: ... traffic at port 114 sent from host device 108 to host device 110 may be mirrored for remote monitoring. The mirrored traffic is encapsulated within the L3 routable GRE tunnel from the source device 102 to the destination device 104 [i.e., forwarding mirrored data to destination forwarder]. At the destination device 104, the received ERSPAN traffic may be decapsulated and the recovered mirrored traffic sent to the destination port 116.  Fig. 1 and ¶ [0020]).
Although See teaches a source network device sending mirrored packets to a target network device, See does not explicitly teach that the source network device and the target network device are in different networks, and that they are cloud-based networks,  See does not explicitly teach:
the destination cloud-based network being different than the source cloud-based network. 
However, in the same field of endeavor, Hasit teaches:
the destination cloud-based network being different than the source cloud-based network (Hasit: In the diagram 100, the service provider 102 (cloud 1) may be a source cloud [i.e., source cloud-based network] and a service provider 112 (cloud 2) may be a target cloud destination cloud tier [i.e., destination  cloud-based network].  Fig. 1 and ¶ [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of See to include the features as taught by Hasit above in order to provide a parameterized model for cloud migration. (Hasit, ¶ [0005]).

Regarding claim 5, Foschiano-Hasit discloses on the features with respect to claim 1 as outlined above.
Foschiano further teaches:
wherein the destination forwarder forwards the mirrored data packet to the destination, the destination comprising a traffic analyzer service in the destination cloud-based network (Foschiano: the network analyzer 112 may be coupled to the destination device 104 via a network such as a ... Wide Area Network (WAN) ... At the destination device 104, the received ERSPAN traffic may be decapsulated and the recovered mirrored traffic sent to the destination port 116 [i.e., to the network analyzer 112].  Fig. 1 and ¶ [0017, 0020]).

Regarding claim 6, Foschiano-Hasit discloses on the features with respect to claim 1 as outlined above.
Foschiano further teaches:
wherein identifying the session comprises extracting, from the ERSPAN header of the mirrored data packet, a session identifier (ID) (Foschiano: At step 414, the method 400 negotiates relevant parameters for the ERSPAN session, including parameters for both IP transport and ERSPAN frame header information. During the auto-negotiation, a unique ERSPAN session ID is automatically established for the ERSPAN session. This session ID uniquely identifies a flow of mirrored traffic from the source device 102 to the destination device 104.  Figs. 1, 4A/4B and ¶ [0040]).

Regarding claim 8, Foschiano teaches:
A system, comprising (Foschiano: FIG. 1 is a block diagram illustrating an example of a system 100 that supports an ERSPAN session.  Fig. 1 and ¶ [0016]):
at least one processor (Foschiano: The source device 102 includes an ERSPAN processor 202.  Fig. 2 and ¶ [0021]); and
memory storing instructions that, when executed by the at least one processor, cause the system to perform operations comprising (Foschiano: The memory 212 includes an operating system 214 and application software 216 ... The application software 216 includes an ERSPAN session setup module 218 and an ERSPAN session management module 220.  Fig. 2 and ¶ [0023]):
receiving, from a source forwarder in a source network (Foschiano: the host device 108 and/or the host device 110 may be coupled to the source device 102 [i.e., source forwarder] via a network [i.e., source network] such as a Local Area Network (LAN), Wide Area Network (WAN), and the like.  Fig. 1 and ¶ [0016]), a mirrored data packet in an Encapsulated Remote Switch Port Analyzer (ERSPAN) format and encapsulated in a Generic Routing Encapsulation (GRE) (Foschiano: The mirrored traffic is encapsulated within the L3 routable GRE tunnel from the source device 102 to the destination device 104. At the destination device 104, the received ERSPAN traffic may be decapsulated and the recovered mirrored traffic sent to the destination port 116.  Fig. 1 and ¶ [0020]), the source network utilizing a first communication protocol that is different than the ERSPAN format (Foschiano: the host device 108 and/or the host device 110 may be coupled to the source device 102 via a network such as a Local Area Network (LAN) [i.e., source network related first communication protocol] ... the source and destination devices 102 and 104 are configured to support a User Datagram Protocol (UDP) based protocol, known as EDySN, to dynamically configure, establish, and maintain one or more ERSPAN sessions between the source and destination devices 102 and 104 ... The EDySN protocol is utilized to communicate between the source and destination devices 102 and 104 to configure, establish, and monitor the connectivity of a unidirectional L3 Generic Routing Encapsulation (GRE) tunnel 118 from the source device 102 to the destination device 104 for an ERSPAN session [The Examiner interprets that source device 102 and destination device 104 communicates over network 106 using ERSPAN session, hence ERSPAN format; however, host devices 108/110 can communicate with the source device 102 over LAN and NOT using ERSPAN session].  Fig. 1 and ¶ [0016, 0019-0020]);
identifying, based on an ERSPAN header of the mirrored data packet, a session of the mirrored data packet (Foschiano: At step 414, the method 400 negotiates relevant parameters for the ERSPAN session, including parameters for both IP transport and ERSPAN frame header information. During the auto-negotiation, a unique ERSPAN session ID is automatically established for the ERSPAN session. This session ID uniquely identifies a flow of mirrored traffic from the source device 102 to the destination device 104.  Figs. 1, 4A/4B and ¶ [0040]);
identifying, based on an entry of a datastore corresponding to the session, a destination forwarder in the destination network (Foschiano: During an ERSPAN session, the ... mirrored traffic is encapsulated within the L3 routable GRE tunnel from the source device 102 to the destination device 104 [i.e., destination forwarder]. At the destination device 104, the received ERSPAN traffic may be decapsulated and the recovered mirrored traffic sent to the destination port 116.  Fig. 1 and ¶ [0020]), 
the destination network utilizing a second communication protocol that is different than the first communication protocol and is different than the ERSPAN format (Foschiano: the network analyzer 112 may be coupled to the destination device 104 via a network such as a ... Wide Area Network (WAN) [i.e., destination network related second communication protocol] ... the source and destination devices 102 and 104 are configured to support a User Datagram Protocol (UDP) based protocol, known as EDySN, to dynamically configure, establish, and maintain one or more ERSPAN sessions between the source and destination devices 102 and 104 ... The EDySN protocol is utilized to communicate between the source and destination devices 102 and 104 to configure, establish, and monitor the connectivity of a unidirectional L3 Generic Routing Encapsulation (GRE) tunnel 118 from the source device 102 to the destination device 104 for an ERSPAN session [The Examiner interprets that source device 102 and destination device 104 communicates over network 106 using ERSPAN session, hence ERSPAN format; however, network analyzer 112 can communicate with the destination device 104 over WAN and NOT using ERSPAN session, and host devices 108/110 can communicate with the source device 102 over LAN].  Fig. 1 and ¶ [0017, 0019-0020]); and
forwarding the mirrored data packet to the destination forwarder (Foschiano: ... traffic at port 114 sent from host device 108 to host device 110 may be mirrored for remote monitoring. The mirrored traffic is encapsulated within the L3 routable GRE tunnel from the source device 102 to the destination device 104 [i.e., forwarding mirrored data to destination forwarder]. At the destination device 104, the received ERSPAN traffic may be decapsulated and the recovered mirrored traffic sent to the destination port 116.  Fig. 1 and ¶ [0020])..
Although See teaches a source network device sending mirrored packets to a target network device, See does not explicitly teach that the source network device and the target network device are in different networks, and that they are cloud-based networks,  See does not explicitly teach:
the destination cloud-based network being different than the source cloud-based network. 
However, in the same field of endeavor, Hasit teaches:
the destination cloud-based network being different than the source cloud-based network (Hasit: In the diagram 100, the service provider 102 (cloud 1) may be a source cloud [i.e., source cloud-based network] and a service provider 112 (cloud 2) may be a target cloud destination cloud tier [i.e., destination  cloud-based network].  Fig. 1 and ¶ [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of See to include the features as taught by Hasit above in order to provide a parameterized model for cloud migration. (Hasit, ¶ [0005]).

Regarding claim 13, Foschiano-Hasit discloses on the features with respect to claim 8 as outlined above.
Foschiano further teaches:
wherein identifying the session comprises extracting, from the ERSPAN header of the mirrored data packet, a session identifier (ID) (Foschiano: At step 414, the method 400 negotiates relevant parameters for the ERSPAN session, including parameters for both IP transport and ERSPAN frame header information. During the auto-negotiation, a unique ERSPAN session ID is automatically established for the ERSPAN session. This session ID uniquely identifies a flow of mirrored traffic from the source device 102 to the destination device 104.  Figs. 1, 4A/4B and ¶ [0040]).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Foschiano-Hasit in view of Jiang et.al., (US Patent Application Publication, 20180124139, hereinafter, “Jiang”).
Regarding claim 2, Foschiano-Hasit discloses on the features with respect to claim 1 as outlined above.
Foschiano-Hasit does not explicitly teach:
wherein the source forwarder comprises a first virtual machine (VM), a first container, or a first program hosted in resources of the source cloud-based network, and wherein the destination forwarder comprises a second VM, a second container, or a second program hosted in resources of the destination cloud-based network. 
However, in the same field of endeavor, Jiang teaches:
wherein the source forwarder comprises a first virtual machine (VM) hosted in resources of the source cloud-based network (Jiang: Host 101 includes virtual machines 121-122 ... The figure shows several host machines 101-102 (two are shown for convenience). The host can be physically located in different datacenters and/or different networks.  Fig. 1 and ¶ [0025]), and wherein the destination forwarder comprises a second VM hosted in resources of the destination cloud-based network (Jiang: Host 102 includes virtual machines 123-124 ... The figure shows several host machines 101-102 (two are shown for convenience). The host can be physically located in different datacenters and/or different networks.  Fig. 1 and ¶ [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foschiano-Hasit to include the features as taught by Jiang above in order to allow mirrored packets to be sent to monitor devices across multiple datacenter or across multiple networks. (Jiang, ¶ [0004]).

Regarding claim 9, Foschiano-Hasit discloses on the features with respect to claim 8 as outlined above.
Foschiano-Hasit does not explicitly teach:
wherein the source forwarder comprises a first virtual machine (VM) hosted in resources of the source cloud-based network, and
wherein the destination forwarder comprises a second VM hosted in resources of the destination cloud-based network. 
However, in the same field of endeavor, Jiang teaches:
wherein the source forwarder comprises a first virtual machine (VM) hosted in resources of the source cloud-based network (Jiang: Host 101 includes virtual machines 121-122 ... The figure shows several host machines 101-102 (two are shown for convenience). The host can be physically located in different datacenters and/or different networks.  Fig. 1 and ¶ [0025]), and
wherein the destination forwarder comprises a second VM hosted in resources of the destination cloud-based network (Jiang: Host 102 includes virtual machines 123-124 ... The figure shows several host machines 101-102 (two are shown for convenience). The host can be physically located in different datacenters and/or different networks.  Fig. 1 and ¶ [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foschiano-Hasit to include the features as taught by Jiang above in order to allow mirrored packets to be sent to monitor devices across multiple datacenter or across multiple networks. (Jiang, ¶ [0004]).

Claims 4, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foschiano-Hasit in view of See (US Patent Application Publication, 20040003094, hereinafter, “See”).
Regarding claim 4, Foschiano-Hasit discloses on the features with respect to claim 1 as outlined above.
Foschiano-Hasit does not explicitly teach:
wherein the mirrored data packet comprises a copy of an original data packet that was received by at least one node in the source cloud-based network, the original data packet complying with one or more traffic mirroring rules. 
However, in the same field of endeavor, See teaches:
wherein the mirrored data packet comprises a copy of an original data packet that was received by at least one node in the source cloud-based network (See: At the de-encapsulation module 322, the MFE header is removed and the original, un-encapsulated packet received at the SND 106 [i.e., source network device] regenerated.  Fig. 3 and ¶ [0049]), the original data packet complying with one or more traffic mirroring rules (See: e egress port used to output the mirrored flow is preferably specified by the network administrator 102 when configuring the mirrored flow. The unencapsulated packet cannot be forwarded by the normal Layer 2 and Layer 3 processing. It therefore is placed in a queue memory location that causes the packet to be sent at a specific port e.g. 330E.  Fig. 3 and ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foschiano-Hasit to include the features as taught by See above in order to overcome the need to locate the resources needed to analyze and record traffic. (See, ¶ [0004]).

Regarding claim 11, Foschiano-Hasit discloses on the features with respect to claim 8 as outlined above.
Foschiano-Hasit does not explicitly teach:
wherein the mirrored data packet comprises a copy of an original data packet that was received over at least one interface in the source cloud-based network. 
However, in the same field of endeavor, See teaches:
wherein the mirrored data packet comprises a copy of an original data packet that was received over at least one interface in the source cloud-based network (See: At the de-encapsulation module 322, the MFE header is removed and the original, un-encapsulated packet received at the SND 106 [i.e., source network device] regenerated.  Fig. 3 and ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foschiano-Hasit to include the features as taught by See above in order to overcome the need to locate the resources needed to analyze and record traffic. (See, ¶ [0004]).

Regarding claim 12, Foschiano-Hasit discloses on the features with respect to claim 8 as outlined above.
Foschiano-Hasit does not explicitly teach:
wherein the destination forwarder forwards the mirrored data packet to a traffic analyzer service in the destination cloud-based network. 
However, in the same field of endeavor, See teaches:
wherein the destination forwarder forwards the mirrored data packet to a traffic analyzer service in the destination cloud-based network (See: the un-encapsulated packet is ... transmitted out the designated port, e.g. port 330E, where it is processed by a traffic analysis tool 112, a device to store network traffic, or some other device.  Fig. 3 and ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foschiano-Hasit to include the features as taught by See above in order to overcome the need to locate the resources needed to analyze and record traffic. (See, ¶ [0004]).

Regarding claim 15, Foschiano-Hasit discloses on the features with respect to claim 8 as outlined above.
Foschiano-Hasit does not explicitly teach:
wherein the system is included in a data center outside of the source cloud-based network and the destination cloud-based network. 
However, in the same field of endeavor, See teaches:
wherein the system is included in a data center outside of the source cloud-based network and the destination cloud-based network (See: The MFE packets [i.e., mirrored data packets] propagate towards the TND 110 by transit network devices such as switches and routers that make forwarding decisions based on the MFE header [the Examiner interprets that transit network devices, include transit network device 108, that can reside in a network outside of the source network or destination network per Fig. 1.  See ¶ [0027]: The network 100 may be the Internet, an intranet, a local area network (LAN), a wide area network (WAN), or a metropolitan area network (MAN), for example].  Figs. 1, 2, 3 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foschiano-Hasit to include the features as taught by See above in order to overcome the need to locate the resources needed to analyze and record traffic. (See, ¶ [0004]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Foschiano-Hasit in view of Martini (US Patent Application Publication, 20190327293, hereinafter, “Martini”).
Regarding claim 14, Foschiano-Hasit discloses on the features with respect to claim 8 as outlined above.
Foschiano-Hasit does not explicitly teach:
wherein the system is included in the source cloud-based network or the destination cloud-based network. 
However, in the same field of endeavor, Martini teaches:
wherein the system is included in the source cloud-based network or the destination cloud-based network (Martini: The cloud provider network 130 [i.e., destination network] and the customer network 120 [i.e., source network] may also receive a copy or mirror of the network traffic from the clients 124, 134 for processing [i.e., the two networks are separate/different].  Fig. 1 and ¶ [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foschiano-Hasit to include the features as taught by Martini above in order to reduce network costs and increase efficiency. (Martini, ¶ [0016]).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over See (US Patent Application Publication, 20040003094, hereinafter, “See”) in view of Foschiano (US Patent Application Publication, 20100054152, hereinafter, “Foschiano”), further in view Hasit (US Patent Application Publication, 20130198564, hereinafter, “Hasit”), and further in view of Uy et.al., (US Patent Application Publication, 20210029087, hereinafter, “Uy”).
Regarding claim 16, See teaches:
A system, comprising (See: Referring to FIG. 1, a distributed network.  Fig. 1 and ¶ [0027]):
a forwarder in a first network, the forwarder comprising (See: A first host 104 is connected to the network 100 [i.e., first network] by means of a first network device, source network device (SND) 106 [i.e., source forwarder].  Figs. 1, 2, 3 and ¶ [0028]):
at least one first processor (See: The source network device [i.e., forwarder] and/or second network device generally is a network node or other addressable entity embodied in a processor.  Fig. 1 and ¶ [0028]); and
first memory storing first instructions that, when executed by the at least one first processor, cause forwarder to perform first operations comprising (See: The source network device and/or second network device generally is a network node or other addressable entity embodied in a processor, computer, or other appliance.  Fig. 1 and ¶ [0028]):
receiving, from a source in the first network (See: The SND 106 preferably includes a plurality of ports 230A-230F ... the protocol data units (PDUs) of an "ingress stream" received on a port 230B [i.e., a source].  Figs. 1, 2, 3 and ¶ [0033]), a mirrored data packet (See: the traffic forwarded from the SND 106 to the TND 110 [target network device] is referred to herein as "mirrored traffic" or "mirrored flow," and is comprised of mirrored packets.  Figs. 1, 2, 3 and ¶ [0030]) in a first communication format (See: Duplicate packets 246 that are forwarded to the mirror module 214 are generally processed by the encapsulation module 220 of the mirror module 214 ... a new mirrored flow encapsulation (MFE) header [i.e., new format] is appended to front of the duplicate packet preceding any existing headers such as an Ethernet header and an IP header [i.e., first format] present in the unmodified packet.  Fig. 2 and ¶ [0041]);
and
transmitting the mirrored data packet to a controller (See: The MFE packets [i.e., mirrored data packets] propagate towards the TND 110 by transit network devices [i.e., controller] such as switches and routers that make forwarding decisions based on the MFE header [the Examiner interprets that transit network devices include transit network device 108 (equated to the claimed controller, which is similar to Source Network Device (SND) 106 and Target Network Device (TND) 110), that forwards the MFE (mirrored) packets between the SND and the TND, based on the MFE (encapsulated) header information].  Figs. 1, 2, 3 and ¶ [0043]); and
the controller connected to the first network, the controller comprising (See: The network 100 may further include ... a second network device, target network device (TND) 110 [i.e., controller].  Fig. 1 and ¶ [0028]):
at least one second processor (See: The source network device and/or second network device [i.e., controller] generally is a network node or other addressable entity embodied in a processor.  Fig. 1 and ¶ [0028]); and
second memory storing a table and second instructions that, when executed by the at least one second processor, cause the controller to perform second operations comprising (See: The source network device and/or second network device generally is a network node or other addressable entity embodied in a processor, computer, or other appliance.  Fig. 1 and ¶ [0028]):
receiving, from the source forwarder, the mirrored data packet (See: the traffic forwarded from the SND 106 [i.e., source forwarder] to the TND 110 [target network device] is referred to herein as "mirrored traffic" or "mirrored flow," and is comprised of mirrored packets ... The MFE packets [i.e., mirrored data packets] propagate towards the TND 110 by transit network devices [i.e., controller; e.g., transit network device 108 in Fig. 1] such as switches and routers that make forwarding decisions based on the MFE header.  Figs. 1, 2, 3 and ¶ [0030, 0043]);
identifying, based on a header of the mirrored data packet (See: The MFE [mirrored flow encapsulation] header preferably includes a new destination address, i.e. the TND 110, and a new source address, i.e. the SND) 106.  Figs. 1, 2, 3 and ¶ [0042]), a session of the mirrored data packet (See: The target classification criteria ... may include the source address of the source network device 106, the port number of the mirrored traffic, the destination address of the target network device 110, and or another label used to uniquely identify mirrored traffic using a convention known to the source and target network devices [i.e., collectively, a session].  Figs. 1, 2, 3 and ¶ [0045]);
identifying, based on an entry of the table corresponding to the session, a destination forwarder in a second network (See: The MFE header preferably includes a new destination address, i.e. the TND 110 [i.e., destination forwarder] ... After propagating through the network 1100 [i.e., second cloud-based network], the MFE packet or packets subsequently arrive at the target network device, TND 110 [i.e., destination forwarder] illustrated in FIG. 3 ... the FRL [flow resolution logic] 312 consults one or more address tables in lookup cache 324 [i.e., datastore] for forwarding information.  Figs. 1, 2, 3 and ¶ [0042, 0044, 0045]).
Although See teaches a source network device sending mirrored packets to a target network device, See does not explicitly teach:
translating the mirrored data packet from the first communication format to an Encapsulated Remote Switch Port Analyzer (ERSPAN) format;
encapsulating the mirrored data packet in a Generic Routing Encapsulation (GRE);
the second cloud-based network utilizing a proprietary communication protocol comprising a second format that is different than the first format and is different than the ERSPAN format;
forwarding the mirrored data packet to the destination forwarder;
the second cloud-based network being different than the first cloud-based network);
the second cloud-based network being operated by a different cloud provider than the first cloud-based network;
a proprietary communication protocol ...
However, in the same field of endeavor, Foschiano teaches:
translating the mirrored data packet from the first communication format to an Encapsulated Remote Switch Port Analyzer (ERSPAN) format (Foschiano: In the source device 102, the ERSPAN hardware engine 210 copies the packets of the target traffic to be monitored, encapsulates the copied packets [i.e., translating the mirrored data packets], and forwards the resulting ERSPAN frames to the destination device 104.  Fig. 2 and ¶ [0024]);
encapsulating the mirrored data packet in a Generic Routing Encapsulation (GRE) (Foschiano: The mirrored traffic is encapsulated within the L3 routable GRE tunnel from the source device 102 to the destination device 104.  Fig. 1 and ¶ [0020]);
the second network utilizing a communication protocol comprising a second format that is different than the first format and is different than the ERSPAN format (Foschiano: the network analyzer 112 may be coupled to the destination device 104 via a network such as a ... Wide Area Network (WAN) [i.e., destination network related second communication protocol, second format] ... the source and destination devices 102 and 104 are configured to support a User Datagram Protocol (UDP) based protocol, known as EDySN, to dynamically configure, establish, and maintain one or more ERSPAN sessions between the source and destination devices 102 and 104 ... The EDySN protocol is utilized to communicate between the source and destination devices 102 and 104 to configure, establish, and monitor the connectivity of a unidirectional L3 Generic Routing Encapsulation (GRE) tunnel 118 from the source device 102 to the destination device 104 for an ERSPAN session [The Examiner interprets that source device 102 and destination device 104 communicates over network 106 using ERSPAN session, hence ERSPAN format; however, network analyzer 112 can communicate with the destination device 104 over WAN and NOT using ERSPAN session, and host devices 108/110 can communicate with the source device 102 over LAN].  Fig. 1 and ¶ [0017, 0019-0020]);
forwarding the mirrored data packet to the destination forwarder (Foschiano: ... traffic at port 114 sent from host device 108 to host device 110 may be mirrored for remote monitoring. The mirrored traffic is encapsulated within the L3 routable GRE tunnel from the source device 102 to the destination device 104 [i.e., forwarding mirrored data to destination forwarder]. At the destination device 104, the received ERSPAN traffic may be decapsulated and the recovered mirrored traffic sent to the destination port 116.  Fig. 1 and ¶ [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of See to include the features as taught by Foschiano above in order to automatically configuring and establishing ERSPAN sessions. (Foschiano, ¶ [0007]).
See-Foschiano does not explicitly teach:
the second cloud-based network being different than the first cloud-based network);
the second cloud-based network being operated by a different cloud provider than the first cloud-based network;
a proprietary communication protocol ...
However, in the same field of endeavor, Hasit teaches:
the second cloud-based network being different than the first cloud-based network (Hasit: In the diagram 100, the service provider 102 (cloud 1) may be a source cloud [i.e., first cloud-based network] and a service provider 112 (cloud 2) may be a target cloud destination cloud tier [i.e., second cloud-based network].  Fig. 1 and ¶ [0024]);
the second cloud-based network being operated by a different cloud provider than the first cloud-based network (Hasit: In the diagram 100, the service provider 102 (cloud 1) may be a source cloud [i.e., first cloud-based network] and a service provider 112 (cloud 2) may be a target cloud destination cloud1 tier [i.e., second cloud-based network].  Fig. 1 and ¶ [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of See-Foschiano to include the features as taught by Hasit above in order to provide a parameterized model for cloud migration. (Hasit, ¶ [0005]).
Although See-Foschiano-Hasit teaches a source cloud network device sending mirrored packets to a target cloud network device in a different cloud network, See-Foschiano-Hasit does not explicitly teach:
a proprietary communication protocol .... 
However, in the same field of endeavor, Uy teaches:
a proprietary communication protocol ... (Uy: the ERSPAN protocol is directed to transporting mirrored network traffic over an Internet Protocol (IP) network or, more specifically, from one or more source ports on a source network device to one or more destination ports on a destination network device ... the ERSPAN protocol being proprietary.  ¶ [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of See-Foschiano-Hasit to include the features as taught by Uy above in order to transport mirrored network traffic over an Internet Protocol. (Uy, ¶ [0028]).

Regarding claim 17, See-Foschiano-Hasit-Uy discloses on the features with respect to claim 16 as outlined above.
See further teaches:
the destination forwarder, comprising (See: target network device (TND) 110.  Fig. 1 and ¶ [0028]):
at least one third processor (See: The source network device [i.e., forwarder] and/or second network device generally is a network node or other addressable entity embodied in a processor.  Fig. 1 and ¶ [0028]); and
third memory storing third instructions that, when executed by the at least one third processor, cause the destination forwarder to perform third operations comprising (See: The source network device and/or second network device generally is a network node or other addressable entity embodied in a processor, computer, or other appliance.  Fig. 1 and ¶ [0028]):
receiving, from the controller, the mirrored data packet See: The MFE packets [i.e., mirrored data packets] propagate towards the TND 110 by transit network devices [i.e., controller] such as switches and routers that make forwarding decisions based on the MFE header [the Examiner interprets that transit network devices include transit network device 108 (equated to the claimed controller, which is similar to Source Network Device (SND) 106 and Target Network Device (TND) 110), that forwards the MFE (mirrored) packets between the SND and the TND, based on the MFE (encapsulated) header information].  Figs. 1, 2, 3 and ¶ [0043]).
Foschiano further teaches:
decapsulating the mirrored data packet (Foschiano: At the destination device 104, the received ERSPAN traffic may be decapsulated and the recovered mirrored traffic sent to the destination port 116.  Fig. 1 and ¶ [0020]);
translating the mirrored data packet from the ERSPAN format to the second format (Foschiano: At the destination device 104, the received ERSPAN traffic may be decapsulated and the recovered mirrored traffic sent to the destination port 116 ... the network analyzer 112 may be coupled to the destination device 104 via a network such as a ... Wide Area Network (WAN) [i.e., destination network related second communication protocol format].  Fig. 1 and ¶ [0020, 0017]); and
transmitting the mirrored data packet to a destination in the second cloud-based network (Foschiano: At the destination device 104, the received ERSPAN traffic may be decapsulated and the recovered mirrored traffic sent to the destination port 116 [i.e., destination of network analyzer 112].  Fig. 1 and ¶ [0020]).
The rationale and motivation for adding this teaching of Foschiano is the same as the rationale and motivation for Claim 16.  

Regarding claim 18, See-Foschiano-Hasit-Uy discloses on the features with respect to claim 17 as outlined above.
See further teaches:
wherein the first operations further comprise inserting a session identifier into the header of the mirrored data packet (See: a new mirrored flow encapsulation (MFE) header is appended to front of the duplicate packet preceding any existing network headers ... The MFE header preferably includes a new destination address, i.e. the TND 110, and a new source address, i.e. the SND) 106 [i.e., collectively, a session identifier].  Figs. 1, 2, 3 and ¶ [0041, ]),
wherein identifying the session of the mirrored data packet comprises identifying the session identifier in the header (See: The target classification criteria ... may include the source address of the source network device 106, the port number of the mirrored traffic, the destination address of the target network device 110, and or another label used to uniquely identify mirrored traffic using a convention known to the source and target network devices [i.e., collectively, a session identifier].  Figs. 1, 2, 3 and ¶ [0045]), and
wherein the third operations further comprise identifying the destination based on the session identifier in the header (See: The target classification criteria ... may include the source address of the source network device 106, the port number of the mirrored traffic, the destination address of the target network device 110 ....  Figs. 1, 2, 3 and ¶ [0045]).

Regarding claim 19, See-Foschiano-Hasit-Uy discloses on the features with respect to claim 16 as outlined above.
See further teaches:
wherein the controller is included in the source cloud-based network or the destination cloud-based network (See: The MFE packets [i.e., mirrored data packets] propagate towards the TND 110 by transit network devices [i.e., controller] such as switches and routers that make forwarding decisions based on the MFE header [the Examiner interprets that transit network devices, include transit network device 108, that can reside in the source network or destination network per Fig. 1].  Figs. 1, 2, 3 and ¶ [0043]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Foschiano-Hasit in view Abhigyan (US Patent Application Publication, 20200396301, hereinafter, “Abhigyan”).
Regarding claim 21, Foschiano-Hasit discloses on the features with respect to claim 8 as outlined above.
Foschiano-Hasit does not explicitly teach:
wherein the system comprises a Service Defined Network (SDN) controller executed by a server that is outside of the source cloud-based network and is outside of the destination cloud-based network. 
However, in the same field of endeavor, Abhigyan teaches:
wherein the system comprises a Service Defined Network (SDN) controller executed by a server that is outside of the source cloud-based network and is outside of the destination cloud-based network (Abhigyan: SDN controller 106 may comprise a computing system or server, ... and may be configured to provide one or more operations or functions for interworking via an edge exchange point among cloud service providers and telecommunication networks ...  Fig. 1 and ¶ [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foschiano-Hasit to include the features as taught by Abhigyan above in order to enhance connectivity between various entities (e.g., end-users, other cloud sites). (Abhigyan, ¶ [0014]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Foschiano-Hasit in view of “Cisco Packet Corner, Encapsulated Remote SPAN (ERSPAN), June 14, 2014”, hereinafter, “NPL-1”).
Regarding claim 22, Foschiano-Hasit discloses on the features with respect to claim 1 as outlined above.
Foschiano further teaches:
receiving a forwarding request indicating the session, the source, and the destination (Foschiano: During an ERSPAN session, the source device 102 mirrors the desired traffic to be monitored [i.e., request] at the source device 102; for example, traffic at port 114 sent from host device 108 to host device 110 may be mirrored for remote monitoring. The mirrored traffic is encapsulated within the L3 routable GRE tunnel from the source device 102 to the destination device 104.  Fig. 1 and ¶ [0020]);
identifying the destination cloud-based network based on the destination (Foschiano: This session ID uniquely identifies a flow of mirrored traffic from the source device 102 to the destination device 104.  ¶ [0040]);
identifying the source cloud-based network based on the source (Foschiano: This session ID uniquely identifies a flow of mirrored traffic from the source device 102 to the destination device 104.  ¶ [0040]);
determining that the destination cloud-based network is different than the source cloud-based network (Foschiano: the host device 108 and/or the host device 110 may be coupled to the source device 102 via a network such as a Local Area Network (LAN) [i.e., source network] ... the network analyzer 112 may be coupled to the destination device 104 via a network such as a ... Wide Area Network (WAN) [i.e., destination network, different from source network].  Fig. 1 and ¶ [0016, 0017]);
in response to determining that the destination cloud-based network is different than the source cloud-based network, generating a session identifier corresponding to the session (Foschiano: During the auto-negotiation, a unique ERSPAN session ID is automatically established for the ERSPAN session. This session ID uniquely identifies a flow of mirrored traffic from the source device 102 to the destination device 104.  ¶ [0040]).
Foschiano-Hasit does not explicitly teach:
transmitting, to the source forwarder, the session identifier and an identifier of the source; and
storing, in an entry of a database, the session identifier and an identifier of the destination forwarder. 
However, in the same field of endeavor, NPL-1teaches:
transmitting, to the source forwarder, the session identifier and an identifier of the source (NPL-1: Configuration with “erspan-id 100”, and source identifier “origin ip address 2.2.2.2”.  ¶ [Page 2]); and
storing, in an entry of a database, the session identifier and an identifier of the destination forwarder (NPL-1: Show “session” from database, with session identifier “ERSPAN ID: 100” and destination forwarder identifier “Destination IP Address: 1.1.1.1”.  ¶ [Pages 2-3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foschiano-Hasit to include the features as taught by NPL-1 above in order to remotely monitor traffic. (NPL-1, ¶ [Page 1]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Foschiano-Hasit-NPL-1 in view of Volpe et.al. (US Patent No. 10454831, hereinafter, “Volpe”).
Regarding claim 23, Foschiano-Hasit-NPL-1 discloses on the features with respect to claim 22 as outlined above.
Foschiano further teaches:
wherein identifying, based on the ERSPAN header of the mirrored data packet, the session of the mirrored data packet comprises extracting the session identifier from the ERSPAN header (Foschiano: This session ID uniquely identifies a flow of mirrored traffic from the source device 102 to the destination device 104.  ¶ [0040]).
Foschiano-Hasit-NPL-1 does not explicitly teach:
wherein identifying, based on the session, the destination forwarder comprises identifying the entry of the database based on the session identifier. 
However, in the same field of endeavor, Volpe teaches:
wherein identifying, based on the session, the destination forwarder comprises identifying the entry of the database based on the session identifier (Volpe: Forwarding decisions may be determined in one or more stages, such as destination resolution stages. Different lookup operations to determine actions to be performed with respect to a network packet may be identified for a network packet by reading different entries in different lookup tables associated with the destination resolution stages ... Generated network packets may include mirrored versions of network packets (e.g., encapsulated remote spanned (ERSPAN) packets sent via user datagram protocol (UDP) or generic route encapsulation (GRE)).  ¶ [Column 3, line 44-49 and line 59-62]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foschiano-Hasit-NPL-1 to include the features as taught by Volpe above in order to provide efficient utilization of networking device resources. (Volpe, ¶ [Column 1, line 39]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Foschiano-Hasit-NPL-1 in view of See (US Patent Application Publication, 20040003094, hereinafter, “See”).
Regarding claim 24, Foschiano-Hasit-NPL-1 discloses on the features with respect to claim 22 as outlined above.
Foschiano further teaches:
the mirrored data packet being a first mirrored data packet (Foschiano: The mirrored traffic is encapsulated within the L3 routable GRE tunnel [i.e., first mirrored data packet with encapsulation] from the source device 102 to the destination device 104.  Fig. 1 and ¶ [0020]), the method further comprising:
receiving, by the source forwarder from the source, a second mirrored data packet in the first communication protocol (Foschiano: During an ERSPAN session, the source device 102 [i.e., source forwarder] mirrors the desired traffic to be monitored at the source device 102; for example, traffic at port 114 sent from host device 108 [i.e., source] to host device 110 [i.e., second mirrored data packet] may be mirrored for remote monitoring.  Fig. 1 and ¶ [0020]);
generating, by the source forwarder, the first mirrored data packet by translating the second mirrored data packet from the first communication protocol to the ERSPAN format (Foschiano: The mirrored traffic is encapsulated [i.e., translated] within the L3 routable GRE tunnel from the source device 102 to the destination device 104.  Fig. 1 and ¶ [0020]);
adding, by the source forwarder, the session identifier to the ERSPAN header of the first mirrored data packet (Foschiano: the method 400 negotiates relevant parameters for the ERSPAN session, including parameters for both IP transport and ERSPAN frame header information. During the auto-negotiation, a unique ERSPAN session ID is automatically established for the ERSPAN session. This session ID uniquely identifies a flow of mirrored traffic from the source device 102 to the destination device 104 [the Examiner interprets that the negotiated ERSPAN session ID is applied to all packets for the ERSPAN session].  ¶ [0040]).
Foschiano-Hasit-NPL-1 does not explicitly teach:
in response to adding the session identifier to the ERSPAN header of the first mirrored data packet in the ERSPAN format, transmitting, by the source forwarder, the first mirrored data packet to a controller outside of the first cloud-based network. 
However, in the same field of endeavor, See teaches:
in response to adding the session identifier to the ERSPAN header of the first mirrored data packet in the ERSPAN format, transmitting, by the source forwarder, the first mirrored data packet to a controller outside of the first cloud-based network (See: The MFE packets [i.e., mirrored data packets] propagate towards the TND 110 by transit network devices [i.e., controller] such as switches and routers that make forwarding decisions based on the MFE header [the Examiner interprets that transit network devices include transit network device 108 (equated to the claimed controller, which is similar to Source Network Device (SND) 106 and Target Network Device (TND) 110), that forwards the MFE (mirrored) packets between the SND and the TND, based on the MFE (encapsulated) header information].  Figs. 1, 2, 3 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foschiano-Hasit-NPL-1 to include the features as taught by See above in order to overcome the need to locate the resources needed to analyze and record traffic. (See, ¶ [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416